Citation Nr: 1037753	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  06-39 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1968 to June 
1971.  The Veteran also had service in the Army National Guard 
and the Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 RO decision, in which the RO in 
St. Paul, Minnesota denied a claim for service connection for 
bilateral hearing loss.  


FINDING OF FACT

The Veteran's bilateral hearing loss is not shown by the most 
probative evidence of record to be etiologically related to a 
disease, injury, or event in service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may bilateral sensorineural hearing loss be 
presumed to have been incurred therein.  See 38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 
3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for 
hearing loss, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that the 
claimant provide any evidence in his or her possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini II, 
effective May 30, 2009).  Thus, any error related to this element 
is harmless. 

A September 2005 VCAA letter fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran 
was aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  This letter informed him 
that additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to VA.  
See Pelegrini II, at 120-121.  Additionally, in November 2006, 
the RO notified the Veteran as to how appropriate disability 
ratings and effective dates are assigned.  Thereafter, the 
Veteran's service connection claim was readjudicated and a 
supplemental statement of the case (SSOC) in January 2007.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and relevant, available 
VA and private medical records are in the file.  The Board 
acknowledges that it was noted in the January 2007 Statement of 
Accredited Representative in Appealed Case that private evidence 
from Allina Medical Clinic dated July 13, 2005, mentioned that 
the Veteran had his ears tested about once a year and that the 
results of this testing have not been associated with the claims 
file.  However, the Veteran was specifically informed in the 
September 2005 VCAA letter that he should submit an Authorization 
and Consent to Release Information form to authorize the release 
of information from any doctors and/or hospitals concerning any 
treatment he received.  In his September 2005 response to this 
VCAA letter, the Veteran indicated that he had no further medical 
evidence to submit and requested expedited action be taken on his 
claim.  Furthermore, the examiner noted in the September 2005 VA 
examination report that it was suggested to the Veteran that he 
should try to get these records to associate with the claims 
file.  It was also noted in the November 2005 rating decision 
that the Veteran should obtain these records for review.  The 
Veteran did not submit these records, nor did he submit an 
Authorization and Consent to Release Information form requesting 
that VA obtain these records.  As such, the Board finds that all 
records identified by the Veteran as relating to this claim have 
been obtained, to the extent possible.  The record contains 
sufficient evidence to make a decision on the claim, and VA has 
fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  The Veteran was 
provided a VA audiological examination for his hearing loss claim 
in September 2005.  The Board acknowledges that the Veteran 
asserted in his December 2006 VA Form 9 Appeal that he believes 
that this VA opinion was rendered with incomplete information 
pertaining to his combat duty and military occupation.  
Specifically, he suggested that, as his DD-214 Form reflects that 
he served as a helicopter mechanic, his military occupation as a 
door gunner may not have been considered.  However, the Board 
notes that the September 2005 VA examiner reviewed the claims 
file, conducted the appropriate diagnostic tests and studies, and 
noted the Veteran's assertions.  Specifically, the examiner noted 
the Veteran's reports of serving as a door gunner.  As such, 
there is no indication that the examiner was lacking any critical 
information pertinent to the claim.  Thus, the Board finds this 
examination report and opinion to be thorough and complete and 
sufficient upon which to base a decision with regard to this 
claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21-24) (West 2002); 38 C.F.R. § 3.6 
(2009).  ACDUTRA is, inter alia, full-time duty in the Armed 
Forces performed by Reserves for training purposes or full-time 
duty in the National Guard.  38 C.F.R. § 3.6(c) (2009).  It 
follows from this that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred or 
aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101, 106, 
1110, 1131 (West 2002).

Certain diseases, to include organic diseases of the nervous 
system, such as hearing loss, may be presumed to have been 
incurred in service when manifest to a compensable degree within 
one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

With respect to hearing loss, VA has specifically defined what is 
meant by a "disability" for the purposes of service connection.  
See 38 C.F.R. § 3.385 (2009).  "[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In the present appeal, the Veteran contends that he currently 
experiences hearing loss as a result of his active duty service.  
Specifically, the Veteran asserted in an August 2005 statement 
that he served as a crew chief/door gunner with the 128th combat 
assault helicopter company.  He asserted that he was exposed to 
noise from helicopters and the firing of machine guns and other 
weapons on a daily basis while in Vietnam.  

The Veteran's personnel records support his assertions that he 
served as a helicopter mechanic and a door gunner in service.

A review of the Veteran's service treatment records reveals that 
the Veteran was diagnosed and treated for otitis externa of the 
left ear in January 1970.  Additionally, the Veteran's hearing 
was tested on several occasions throughout service.   A June 1968 
audiological summary report of examination for organic hearing 
loss reflected puretone thresholds as follows:

	

HERTZ




500
1000
2000
3000
4000
RIGHT
5
0
0
X
0
LEFT
5
0
10
X
0

Speech recognition ability was not recorded.  

A December 1968 audiological summary report of examination for 
organic hearing loss reflected puretone thresholds as follows:

	

HERTZ




500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
0
LEFT
0
-5
0
0
0

Speech recognition ability was not recorded.  

Almost one year later in September 1969, the Veteran underwent 
further audiological testing for organic hearing loss.  The 
evaluation reflected puretone thresholds as follows:

	

HERTZ




500
1000
2000
3000
4000
RIGHT
15
15
15
X
15
LEFT
15
15
15
X
15

Speech recognition ability was not recorded.  

A March 1971 separation audiological summary report of 
examination for organic hearing loss reflected puretone 
thresholds as follows:

	

HERTZ




500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
0
0
0
X
0

Speech recognition ability was not recorded.  

The Board notes that, after his active duty service, the Veteran 
also had service in the Army Reserves.  In August 1978, the 
Veteran underwent audiological evaluation for organic hearing 
loss.  This testing reflected puretone thresholds as follows:

	

HERTZ




500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
0
0
0
X
0

Speech recognition ability was not recorded.  

Subsequently, in March 1985, the Veteran underwent additional 
audiological testing for organic hearing loss.  This evaluation 
reflected puretone thresholds as follows:

	

HERTZ




500
1000
2000
3000
4000
RIGHT
10
5
10
5
5
LEFT
5
10
0
5
10

Speech recognition ability was not recorded.  

With regard to a current disability, the Veteran underwent a VA 
audiological examination in September 2005.  The examiner 
reviewed the claims file.  At this examination, the Veteran 
reported left ear hearing loss, of which he was unsure of the 
onset.  He also reported that he was exposed to noise while in 
the Army.  The Veteran reported that, for the first 2 and half 
months that he was in Vietnam, he went on patrols and fired a 60-
caliber machine gun approximately one time per week.  He also 
reported incoming enemy fire from RPG's, rockets, and mortars.  
He reported that his MOS then changed to door gunner on a 
helicopter, where he was around noise from helicopters every day 
and from firing a 60-caliber gun every day.  He reported that it 
was usually noisy from incoming fire when they landed.  The 
Veteran reported no use of ear protection while in the military.  
Non-military noise exposure included working in the manufacturing 
plant as a welder where he was around machinery noise and a metal 
press.  He stated that he has done this for 33 years and has worn 
ear protection.  The Veteran also reported that he hunted with no 
ear protection and uses a lawnmower, a snow blower, and power 
tools with ear protection.  He also reported using a motorcycle, 
which he rides with a helmet but no real ear inserts.  The 
examiner took note of the Veteran's service treatment records and 
of a July 2005 private treatment record from Allina Medical 
Clinic, where the Veteran had reported that his hearing loss 
began approximately 10 years prior.  Upon examination, puretone 
thresholds were recorded as follows:


HERTZ




500
1000
2000
3000
4000
RIGHT
10
20
20
35
50
LEFT
15
25
25
35
55
Speech recognition ability was 100 percent bilaterally.  As the 
auditory threshold reached a level of 40 decibels or greater for 
at least one of the frequencies for each ear, the criteria for 
hearing loss as described under 38 C.F.R. § 3.385 were met 
bilaterally.  Upon review of the claims file and examination of 
the Veteran, the examiner opined that, based on the Veteran's 
discharge audiogram and his history from Allina Medical Clinic, 
his hearing loss is not caused by or the result of his noise 
exposure while he was in the military.  

In addition, the claims file also contains private treatment 
records from Allina Medical Clinic.  In a July 2005 private 
treatment record from this facility, the Veteran complained of 
hearing loss, which he stated began 10 years prior. 

As an initial matter, the Board notes that there is no competent 
evidence of record reflecting that the Veteran demonstrated 
hearing loss of either ear to a compensable degree within one 
year of discharge from active duty.  As such, service connection 
for hearing loss cannot be granted on a presumptive basis.  

With regard to granting service connection on a direct basis, the 
Board notes that the Veteran is competent to offer a description 
of the symptoms he experienced in service, and to describe a 
continuity of symptoms since service.  A layperson, such as the 
Veteran, is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the Veteran has reported that he currently 
experiences impaired hearing, an observation which he is 
competent to make.  However, he has not consistently asserted 
that he has experienced hearing impairment since his active duty 
service.  While the Veteran indicated in his October 2006 notice 
of disagreement (NOD) that the onset of his hearing loss occurred 
during and as a result of his combat duty, he indicated in his 
August 2005 claim that his bilateral hearing loss began in 1990, 
and, in the aforementioned July 2005 private treatment record, he 
indicated that his hearing loss began in approximately 1995. 

Regulations provide that service connection may be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) (2009).  
Here, lay assertions of a continuity of symptoms since service 
are inconsistent, and the only medical opinion of record on the 
matter has specifically indicated the Veteran's hearing loss is 
not caused by or the result of his noise exposure while he was in 
the military.  Thus, the Veteran's claim for service connection 
for bilateral loss must fail on a direct basis as well.  See 
Shedden, supra. 

The Board notes that the Veteran asserted in his December 2006 VA 
Form 9 Appeal that his 9 years of combined active duty and 
reserve duty as a helicopter mechanic contributed significantly 
to the onset and progression of his hearing loss.  However, 
service treatment records and reserve treatment records were 
associated with the claims file at the time of the September 2005 
VA examination.  The examiner specifically indicated that she had 
reviewed the claims file and noted the Veteran's assertions 
regarding noise exposure in determining that hearing loss is not 
caused by or the result of noise exposure while in the military.  
This opinion appears to have been heavily based on the Veteran's 
history from Allina Medical Clinic indicating that his hearing 
loss began in approximately 1995, 9 years after he was discharged 
from the reserves.  Additionally, the Board notes that August 
1978 and March 1985 audiograms from the Veteran's time in the 
reserves also give no indication of hearing loss.  While the 
Board has considered the Veteran's assertions, his claim must 
fail, as there is simply no medical evidence of record to support 
his contentions and he himself has varied greatly regarding his 
reported onset date of his hearing loss. 

Additionally, the Board notes that the Veteran is currently 
service connected for tinnitus.  As such, VA has conceded that he 
was exposed to noise during service.  However, the fact that the 
Veteran was exposed to noise during service does not necessarily 
mean that his current hearing loss disability is related to 
service.  Other factors, such as post-service noise exposure and 
the onset date of the disability, must also be taken into 
consideration in evaluating a claim for service connection.  As 
noted above, to establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service"-the so-called "nexus" requirement.  Shedden, 
supra.  For the reasons discussed above, the third element has 
not been established in this case.  Therefore, service connection 
cannot be granted.   

Again, as noted herein, the Veteran has contended that he has 
bilateral hearing loss as a result of his active duty service but 
has not consistently alleged a continuity of symptomatology since 
service.  Thus, the medical evidence of record does not otherwise 
support his contention that his current hearing loss is related 
to service.  The Veteran can attest to factual matters of which 
he had first-hand knowledge (e.g., that which comes to him 
through his senses).  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, as a lay person, he has not been shown 
to be capable of making medical conclusions: thus, his statements 
regarding causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) & Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994).  Thus, the Board finds the VA opinion to be far more 
probative than his lay assertions.

In summary, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss, and the benefit-
of-the-doubt rule is not for application.  


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.


____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


